Citation Nr: 0410358	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  95-37 333A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from April 1970 to September 
1973.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2002, when entitlement to service 
connection for a psychiatric disorder was denied.  An appeal 
followed to the United States Court of Appeals for Veterans Claims 
(Court) and the parties to the appeal thereafter jointly moved to 
remand the matter to the Board on the basis of insufficient 
reasons and bases regarding notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), or compliance with the hearing officer's 
obligations set forth in 38 C.F.R. § 3.103(c)(2) (2003).  Such 
motion was granted by the Court in September 2003, thereby 
vacating the Board's decision of August 2002.  

In May 2001, the representative presented argument as to the 
veteran's entitlement to an increased rating for a scar of the 
left lower leg and to a permanent and total disability rating for 
pension purposes.  In addition, the veteran in his statement 
received by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, in June 2002 advanced 
allegations of leg pain.  Such matters have not been developed for 
review by the Board at this time and are referred to the RO for 
initial development and adjudication.  


REMAND

In November 2000, the President of the United States signed into 
law the VCAA.  Among other things, this law redefined and expanded 
the obligations of VA with respect to its duties to assist and 
notify claimants.  As well, pertinent changes to the United States 
Code of Federal Regulations were made in response to the VCAA, 
including those to 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).  
The statutory and regulatory changes have also been subject to 
interpretations by various Federal courts.  

Complete compliance with the VCAA, its implementing regulations, 
and the interpretive jurisprudence has not been achieved in this 
instance.  See Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Further actions 
by the RO are likewise needed to ensure that the VCAA notice is 
consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 (West 
2002) and 38 C.F.R. § 3.159 (2003), particularly as to whether the 
veteran has been prejudiced by the VA's issuance of such notice 
outside the chronological sequence set forth in the above-cited 
statutes and regulation.  Remand to the RO is therefore required.  

As well, the veteran must be afforded the opportunity for another 
hearing before RO personnel, on the basis of the Court interpreted 
failure of the RO hearing officer to comply fully with the 
provisions of 38 C.F.R. § 3.103(c)(2).  At any new hearing, RO 
personnel conducting the hearing must fully explain the issue to 
the veteran and suggest to him the submission of evidence that he 
may have overlooked and that would be of advantage to his 
position.  

The representative in his February 2004 presentation to the Board 
also argues that VA has not to date considered or applied the 
presumption of soundness to the adjudication of the instant claim, 
notwithstanding his statement that no preexisting psychiatric 
disorder of the veteran was noted at the time of a medical 
examination at service entrance and the fact that the RO has not 
previously found that any such disorder preexisted service.  The 
representative requests that, on remand, the RO consider and apply 
the presumption of soundness in conjunction with VAOPGCPREC 3-2003 
(Jul. 16, 2003).  To the extent that such legal authority is 
applicable to the facts of this case, it should be considered on 
readjudication by the RO.  

Accordingly, this matter is REMANDED to the RO for following 
actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103; 
38 C.F.R. § 3.159, the RO must notify the veteran what information 
and evidence are needed to substantiate his claim of entitlement 
to service connection for a psychiatric disorder.  He must also be 
notified what specific portion of that evidence VA will secure, 
and what specific portion he himself must submit.  The RO should 
advise the veteran to submit all pertinent evidence not already on 
file that is held in his possession.  VA will assist him in 
obtaining updated records of treatment from private medical 
professionals, or other evidence, provided that he provides 
sufficient, identifying information and authorization.  Finally, 
the RO must address whether the veteran has been prejudiced by the 
VA's issuance of this VCAA notice outside the chronological 
sequence set forth in the above-cited statutes and regulation.

2.  The veteran should be afforded another RO hearing as to the 
matter herein on appeal which is to be conducted in accord with 38 
C.F.R. § 3.103(c)(2).  The person or persons conducting such 
hearing must fully explain the issue to the veteran and 
specifically suggest to him the submission of evidence that he may 
have overlooked and that would be of advantage to his position.  

3.  Thereafter, the RO should readjudicate the veteran's claim of 
entitlement to service connection for a psychiatric disorder, 
based on all of the evidence of record and all pertinent legal 
authority, inclusive of 38 U.S.C.A. § 1111 (West 2002) and 
VAOPGCPREC 3-2003 (Jul. 16, 2003), as applicable, as well as the 
VCAA, its implementing regulations, and the jurisprudence 
interpretive thereof.  If the benefit sought on appeal remains 
denied, the veteran and his representative must be provided with a 
supplemental statement of the case, which must contain notice of 
all relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue herein on appeal.  An 
appropriate period of time should then be allowed for a response, 
before the record is returned to the Board for further review.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of 
this remand is to preserve the veteran's due process rights and to 
obtain additional development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





